Citation Nr: 1702731	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  15-30 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for the bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1950 to December 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This appeal is currently under the jurisdiction of the Atlanta, Georgia RO.  The June 2014 rating decision granted service connection for bilateral hearing loss disability and assigned a noncompensable rating.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an increased initial rating for bilateral hearing loss disability.  See 38 C.F.R. § 19.9 (2016).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).  

The Veteran was last evaluated by VA for compensation purposes for his bilateral hearing loss disability in May 2014.  Subsequently, the Veteran and his representation asserted in both his November 2014 notice of disagreement and July 2015 VA-Form 9, Appeal to Board of Veterans' Appeals, that a doctor at the Carrollton, Georgia Community-Based Outpatient Clinic (CBOC) told him that his hearing was worse than what was stated in the May 2014 VA examination.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his bilateral hearing loss disability and tinnitus. See, Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also, Snuffer v. Gober, 10 Vet. App. 400   (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

The Board notes that no VA treatment records are associated with the record.  The Veteran's VA treatment records should be obtained.  See 38 C.F.R. § 3.159 (c) (2) (West 2014); see also, Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records, to include records from the VA CBOC Carrollton, Georgia.  All obtained VA treatment records should be associated with the record.

2. After the above development has been completed and 
all records obtained have been associated with the record, the Veteran should be afforded a VA audiological examination to determine the current nature and severity of the bilateral hearing loss disability.  The record must be made available to and reviewed by the examiner.  

3. After the above development has been completed, 
readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




